Title: To George Washington from Nathaniel Shaw, 9 August 1780
From: Shaw, Nathaniel
To: Washington, George


					
						Sir
						New London [Conn.,] Augst 9th 1780
					
					The Brittish Fleet Come to Sail last Sunday from of[f] this Harbour and mov’d up as farr as Gardners Island where they have been att Anchor Ever Since, only Three or four frigates Cruze between Block Island & the Fleet.
					we have Sent a Boat over to the Island to git Intelligence, and when she Returns Shall Inform you—I am Sir Your hum. Servt
					
						Nathl Shaw
					
				